      Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 1 of 34



 1   John T. Masterson, Bar #007447
     Joseph J. Popolizio, Bar #017434
 2   Justin M. Ackerman, Bar #030726
     Ian C. Beck, Bar #035599
 3   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 4   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 5   Fax: (602) 200-7846
     jmasterson@jshfirm.com
 6   jpopolizio@jshfirm.com
     jackerman@jshfirm.com
 7   ibeck@jshfirm.com
 8   Attorneys for Defendants City of Mesa,
     Michael Pezzelle, James Pollard, Hoapili Baker,
 9   Jalyn Bellows, William Jones, Brandon Ekren,
     Andrew Walag, and Donald Rudd
10
11                           UNITED STATES DISTRICT COURT
12                                   DISTRICT OF ARIZONA
13   Jennifer Lane, individually and on behalf            NO. 2:19-cv-00852-SMB
     of the statutory beneficiaries of S.L., and in
14   her capacity as the Personal Representative of       MESA DEFENDANTS’ MOTION
     the Estate of S.L.,                                  FOR SUMMARY JUDGMENT
15
                                                          (Oral Argument Requested)
16                                          Plaintiffs,
17                 v.
18   City of Mesa, a municipality; City of
     Chandler, a municipality; Michael
19   Pezzelle, an individual; James Pollard, an
     individual; Hoapili Baker, an individual;
20   Jalyn Bellows, an individual; William
     Jones, an individual; Brandon Ekren, an
21   individual; Andrew Walag, an individual;
     Donald Rudd, an individual; and Garrett Dever,
22   an individual,
23
                                          Defendants.
24
25
26
27
28


     9306276.1
      Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 2 of 34



 1                    Defendants City of Mesa, Michael Pezzelle, James Pollard, Hoapili Baker, Jalyn
 2   Bellows, William Jones, Brandon Ekren, Andrew Walag, and Donald Rudd (“Mesa
 3   Defendants”) move for summary judgment on all of Plaintiffs’ claims. This case arises out of
 4   efforts by members of the Violent Offenders Unit (“VOU”) to apprehend a violent and
 5   dangerous felon named Brandon Pequeño. On April 20, 2017, Pequeño assaulted and
 6   attempted to kidnap his ex-girlfriend. When a bystander attempted to intervene, Pequeño
 7   threatened him with a knife. Pequeño, who had already stolen his ex-girlfriend’s handgun,
 8   then stole her vehicle and fled the scene. He led members of the Chandler Police Department
 9   on a chase through the city, but they terminated their pursuit due to his dangerous driving.
10                    The VOU, who had been called in by Pequeño’s probation officer to assist in
11   his apprehension, tracked Pequeño down and utilized a vehicle containment tactic to
12   apprehend him before he could inflict further harm on his ex-girlfriend or anyone else.
13   During the vehicle containment, Pequeño failed to comply with officer commands, rammed
14   the officers’ vehicles in an attempt to escape, and appeared to be reaching for a handgun to
15   fire at officers. Defendants then used deadly force to prevent serious risk of serious bodily
16   injury or death to themselves or others. S.L., an associate of Pequeño’s who was with him at
17   the time of the vehicle containment and shooting, sustained a fatal wound from a bullet
18   fragment. As set forth below, the Mesa Defendants are entitled to summary judgment on all
19   claims in Plaintiffs’ Second Amended Complaint (“SAC”). This Motion is supported by the
20   following Memorandum of Points and Authorities and the accompanying Statement of Facts
21   and Exhibits (“SOF”).
22                     MEMORANDUM OF POINTS AND AUTHORITIES
23   I.          RELEVANT FACTUAL BACKGROUND.
24               A.   Brandon Pequeño Was A Known Violent Felon Classified as A
                      Maximum Risk Probationer Given His Violent History and Recent
25                    String of Erratic, Concerning Behavior.
26                    Brandon Pequeño had a lengthy criminal history including felony arrests across
27   Arizona and California. [SOF ¶ 1]. During one incarceration, Pequeño violently assaulted a
28   fellow inmate. [SOF ¶ 2]. Pequeño also had documented ties to violent criminal gangs,
                                                     1

     9306276.1
      Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 3 of 34



 1   including the Eastside Colonia street gang in Bakersfield, California, the Sureño prison gang
 2   in California, and La Victoria Locos, a Mesa street gang. [SOF ¶ 3].
 3                   In October 2016, Pequeño was assigned to Maricopa County Adult Probation
 4   Officer Shana Edmundson. [SOF ¶ 4]. After working with him for a few months,
 5   Edmundson reclassified Pequeño as a maximum risk probationer, the highest possible risk
 6   for reoffending by committing a new crime. [SOF ¶ 5]. While under Edmundson’s
 7   supervision, Pequeño repeatedly violated his probation by using heroin, getting caught with
 8   alcohol, and lacking a stable residence. [SOF ¶ 6]. In addition to observing his repeated
 9   probation violations, Edmundson learned that Pequeño was mistreating his girlfriend,
10   Frances Gomez. [SOF ¶ 7]. Gomez contacted Edmundson and reported that Pequeño had
11   twice tried to kill himself in her home. [SOF ¶ 8]. Gomez confirmed that she had purchased a
12   handgun for her own personal safety, but that Pequeño had “broken into her house and
13   stolen the gun.” [SOF ¶ 9]. Gomez also reported that Pequeño had “threatened her and said
14   his gang family would harm her.” [SOF ¶ 10]. Thus, Gomez requested that she be identified
15   only as a confidential contact because “she feared retaliation” if Pequeño ever learned she
16   had given information to Edmundson. [SOF ¶ 11]. 1 Due to Pequeño’s multiple violations
17   and Gomez’s reports, Edmundson petitioned to revoke Pequeño’s probation. [SOF ¶ 15].
18                   In April 2017, Adult Probation Officer Leah Lara of the Fugitive
19   Apprehension Unit was assigned Pequeño’s case. [SOF ¶ 16]. At that time, Pequeño had two
20   outstanding felony probation violation warrants. [SOF ¶ 17]. Upon reviewing Pequeño’s file
21   and confirming reports that Pequeño had a stolen handgun, and attempted suicide on
22   multiple occasions, Lara concluded that violence would occur upon Pequeño’s arrest. 2 [SOF
23             S.L.’s older sister, Veronica Lane, was romantically involved with Pequeño three
                 1
     weeks prior to the subject incident. [SOF ¶ 12]. During that short time, Pequeño abused
24   Veronica physically and mentally and used heroin and meth. [SOF ¶ 13]. Veronica saw
     Pequeño in possession of a handgun at least twice and knew he was almost always armed
25   with a knife, which concerned her because “[she] just didn’t know what he was capable of.”
     [SOF ¶ 14].
26
             2 Lara testified that Pequeño’s suicide attempts were especially concerning because a
27   suicidal probationer “increases the likelihood of violence” when apprehending that individual
     “because of the chance that some people that are suicidal would take a chance at a
28   confrontation with officers to commit something called suicide by cop.” [SOF ¶ 19].
                                                   2

     9306276.1
      Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 4 of 34



 1   ¶ 18]. From her nearly two decades’ experience as an adult probation officer, Lara testified
 2   that a probationer’s history of violence “always makes it a riskier arrest.” [SOF ¶ 20]. In
 3   Lara’s experience, a felony probationer knows that upon law enforcement contact, he will
 4   immediately be taken into custody, so he will choose to either flee or to do “whatever it takes
 5   not to be taken into custody.” [SOF ¶ 21]. Given that risk, Lara believed that a specialized
 6   unit would be needed to apprehend Pequeño “because they have specialized training in
 7   apprehending individuals that either pose a threat of violence or in arresting felony subjects.”
 8   [SOF ¶ 22]. Accordingly, on April 10, 2017, Lara contacted Detective Michael Pezzelle of the
 9   VOU to apprehend Pequeño. [SOF ¶ 23].
10               B.   On April 10, 2017, Det. Pezzelle Learned That Pequeño Had Stolen a
                      Firearm and Was A Suspect in an Armed Robbery.
11
                      Det. Pezzelle began his investigation by searching for Pequeño on social media
12
     and reviewing his criminal history. [SOF ¶ 24]. In addition to learning about Pequeño’s
13
     lengthy criminal record and extensive gang ties, Pezzelle also learned of more recent
14
     transgressions. [SOF ¶ 25]. Det. Pezzelle received information that on March 27th or 28th,
15
     2017, Pequeño had stolen a Glock 42 handgun from Gomez. [SOF ¶ 26]. Det. Pezzelle also
16
     learned that Pequeño was suspected of robbing an Econo Lodge in Mesa, Arizona while
17
     armed with a pistol. [SOF ¶ 27].
18
                 C.   On April 20, 2017, Pequeño Attempted to Violently Kidnap Ms. Gomez,
19                    Threatened A Bystander with A Knife, And Stole Ms. Gomez’s Car.
20                    On the afternoon of April 20, 2017, Pequeño and Gomez got into in an
21   argument after he tried to forcibly take her cell phone. [SOF ¶ 28]. That argument became
22   physical when Pequeño slapped Gomez in the face. [SOF ¶ 29]. Gomez fled her apartment
23   and, upon realizing she had left her belongings behind, asked to use a neighbor’s cell phone
24   to contact her sister for help. [SOF ¶ 30]. While Gomez waited for her sister, Pequeño took
25   her wallet and keys and drove off in her Toyota Corolla, despite having been told numerous
26   times that he was not allowed to use Gomez’s vehicle. [SOF ¶ 31].
27                    Gomez then approached a neighbor, Micah Pals, who was seated in his vehicle,
28   to use his cell phone. [SOF ¶ 32]. Gomez told Pals that Pequeño was stealing her car. [SOF ¶
                                                     3

     9306276.1
      Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 5 of 34



 1   33]. Pequeño then suddenly returned in Gomez’s Corolla and parked it to trap Pals in his
 2   parking space. [SOF ¶ 34]. Pequeño approached Pals’ driver’s side window and held a “very
 3   long knife” against the glass. [SOF ¶ 35]. Pequeño threatened Pals with this knife, warning
 4   him not to speak to Gomez anymore. [SOF ¶ 36]. Pequeño then grabbed Gomez, threw her
 5   over his shoulder, and tried to force the screaming Gomez into the back seat of her own
 6   vehicle. [SOF ¶ 37]. Pequeño opened the back door of Gomez’s vehicle and tried to force her
 7   inside, but Gomez pressed her leg against the back tire and forced herself down toward the
 8   ground to prevent her abduction. [SOF ¶ 38]. After Gomez broke free, Pequeño fled the
 9   scene in her car. [SOF ¶ 39].
10               D.   Pequeño Then Picked Up S.L. And Damien-Sandoval Rosa, Who Both
                      Knew Pequeño Was A Violent, Drug-Abusing Criminal, And Recklessly
11                    Drove Through the Streets While Consuming Illegal Drugs.
12                    Later that day, Rosa, who was twenty-five (25) at the time, met with his minor-
13   girlfriend, S.L. [SOF ¶ 40]. Rosa got a call from his friend, Pequeño, who was nearby and
14   offered to give him and S.L. a ride to Rosa’s apartment. [SOF ¶ 41]. Rosa was familiar with
15   Pequeño, his character, and his recent conduct. 3 [SOF ¶ 42].           Even armed with that
16   knowledge, Rosa recognized that on April 20, 2017, Pequeño was not acting himself. [SOF ¶
17   49]. In fact, Rosa observed that Pequeño was acting even more paranoid than he normally
18   would. [Id.]. He also “seemed angry and amped up a little bit more than usual.” [SOF ¶ 50].
19                    S.L. and Rosa got in the car with Pequeño and, despite these dire warning
20   signs, traveled with him to the apartment. [SOF ¶ 51]. After about ten minutes of driving,
21   Pequeño stopped his vehicle so that he and Rosa could smoke heroin and meth. [SOF ¶ 52].
22   Then, after about another five minutes of driving, Pequeño stopped a second time so he and
23
               Rosa knew that Pequeño was a “sketchy” person, acted “like a gangster,” and was
                 3

24   generally a paranoid and angry person. [SOF ¶ 43]. Moreover, Rosa knew that Pequeño was
     violent and abusive, even to S.L.’s older sister, Veronica. [SOF ¶ 44]. Rosa also knew that
25   Pequeño was possibly armed with a handgun, having stolen it from Ms. Gomez. [SOF ¶ 45].
     Additionally, Rosa knew that Pequeño abused illegal drugs. [SOF ¶ 46]. In fact, when
26   Pequeño picked up Rosa and S.L. on April 20, 2017, Rosa assumed he was high on meth and
     heroin because “he usually was when I was ever with him.” [SOF ¶ 47]. Rosa now knows that
27   it was not a good idea to let his minor girlfriend get into Pequeño’s vehicle and later testified
     that S.L. would have been safer if she had been far away from the violent, drug-abusing felon
28   Pequeño. [SOF ¶ 48].
                                                     4

     9306276.1
      Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 6 of 34



 1   Rosa could continue smoking these drugs. [SOF ¶ 53]. When he wasn’t making pit stops to
 2   smoke illegal drugs with a minor in the back seat, Pequeño was driving dangerously through
 3   residential streets. [SOF ¶ 54]. Rosa recalled that Pequeño accelerated quickly from stops,
 4   sped down residential streets, and came to abrupt stops. [SOF ¶ 55].
 5               E.   The VOU Detectives Tracked Pequeño To an Apartment Complex,
                      Where They Attempted to Locate and Apprehend Him on Foot.
 6
                      Following Pequeño’s failed efforts to violently abduct Gomez and his
 7
     successful carjacking of her Corolla, Sergeant Jesus Deanda of the Chandler Police
 8
     Department’s gang unit contacted Det. Pezzelle and requested his assistance to investigate
 9
     the incident. [SOF ¶ 56]. Det. Pezzelle and Det. Garrett Dever reported to the scene. [SOF ¶
10
     57]. Gomez shared with the detectives her belief that if “[Pequeño] felt like if he was to go, it
11
     was going to be by the police.” [SOF ¶ 58].
12
                      While interviewing Gomez, Det. Pezzelle was informed that Chandler police
13
     officers had attempted to pull Pequeño over, but he immediately failed to yield and began
14
     running red lights to evade the officers. [SOF ¶ 59]. Pequeño’s flight was so dangerous that
15
     the officers terminated their pursuit to prevent further risk of danger. [SOF ¶ 60]. Gomez
16
     believed Pequeño would flee to a Glendale apartment. [SOF ¶ 61]. Thus, various VOU
17
     members stationed across the valley were called and advised to head toward that location.
18
     [SOF ¶ 62]. As they prepared to apprehend Pequeño, VOU detectives were informed that he
19
     was reportedly armed with a handgun, was driving erratically, and was failing to yield to law
20
     enforcement. [SOF ¶ 63].
21
                      While in route to Veronica Lane’s, Det. Edward Pollard saw Pequeño in
22
     Gomez’s Corolla. [SOF ¶ 64]. While following Pequeño, Det. Pollard saw him commit a
23
     number of civil traffic violations that made discretely following him in rush hour traffic
24
     impossible. [SOF ¶ 65]. Ultimately, Det. Pollard lost sight of Pequeño altogether. [SOF ¶ 66].
25
                      Det. Walag was the first to arrive at the apartment complex and located the
26
     stolen Corolla. [SOF ¶ 67]. Det. Pollard entered the complex shortly after, parked eight or
27
     nine spaces away from the Corolla, and began directing the other detectives to park
28
                                                    5

     9306276.1
      Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 7 of 34



 1   throughout the area to create a strategic boundary. [SOF ¶ 68]. 4 As they arrived, Dets. Pollard
 2   and Walag observed Pequeño, Rosa, and S.L. acting paranoid by jumping on dumpsters and
 3   checking for police presence. [SOF ¶¶ 69-70] The VOU detectives’ initial plan was to identify
 4   which apartment Pequeño had entered and apprehend him there. [SOF ¶ 78]. Unfortunately,
 5   the detectives were unable to locate Pequeño or confirm which apartment he had gone into.
 6   [SOF ¶ 79].
 7               F.   The VOU Planned to Apprehend Pequeño In the Parking Lot with A
                      Vehicle Containment to Prevent Further Danger to the Community.
 8
                      When they were unable to locate Pequeño on foot, the VOU detectives
 9
     discussed performing a vehicle containment maneuver in the apartment complex parking lot.
10
     [SOF ¶ 80]. The detectives determined that Pequeño posed too great a risk to the officers and
11
     the public at large to allow him to leave the parking lot, making a vehicle containment
12
     necessary. [SOF ¶ 81]. The VOU generally uses a vehicle containment maneuver to
13
     apprehend violent suspects who have been known to flee and are potentially armed, criteria
14
     which Pequeño met. [SOF ¶ 82]. In Sgt. Bellows’ experience, when a suspect is willing or
15
     able, or even intends to engage police in gunfire, the vehicle containment maneuver affords
16
     officers the best opportunity to disrupt that behavior. [SOF ¶ 83]. 5
17
18
19
20
              Det. Jones parked in the northwest corner of the parking lot near the western exit.
                 4
21   [SOF ¶ 71]. Det. Ekren was parked facing a cement block wall on the northern end of the
     parking lot. [SOF ¶ 72]. Det. Dever was parked in the southern portion of the apartment
22   complex. [SOF ¶ 73]. Det. Pezzelle remained outside the parking lot on a side street north of
     the complex. [SOF ¶ 74]. Sgt. Bellows parked on a side street outside the apartment
23   complex’s parking lot. [SOF ¶ 75]. Det. Baker parked in a separate parking area along 53rd
     Avenue. [SOF ¶ 76]. Lt. Rudd also parked outside the apartment complex, down the street
24   near an adjacent restaurant. [SOF ¶ 77].
            5 The detectives also prioritized the safety of others who may be inside the vehicle at
25
     the time of the containment, including Rosa and S.L. [SOF ¶ 84]. The VOU detectives always
26   take minimizing risk of vehicle occupants into account when conducting vehicle
     containments because of the sanctity of human life and the dangerous work they do. [SOF ¶
27   85]. The detectives did not have a specific conversation about passenger safety because that
     was something that is “always on [their] minds, and it’s always something that [they’re] taking
28   into consideration.” [SOF ¶ 86].
                                                    6

     9306276.1
      Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 8 of 34



 1               G.    As Pequeño Attempted to Drive Away from the Apartment Complex, the
                       VOU Initiated a Vehicle Containment on His Vehicle and He
 2                     Immediately Attempted to Ram His Way Free to Escape.
 3                     The detectives observed Pequeño enter the stolen vehicle at the north end of

 4   the complex’s parking lot along with Rosa and S.L. [SOF ¶ 87]. 6 Pequeño backed out of the

 5   parking space and began traveling south toward the exit onto Northern Avenue. [SOF ¶ 89].

 6   At that point, Det. Dever began driving slowly toward the same exit. [SOF ¶ 90].

 7                     When Pequeño was in position behind him, Det. Dever put his vehicle in

 8   reverse, radioed the command for the VOU detectives to move, and backed his vehicle up

 9   until he contacted Pequeño’s car. [SOF ¶ 91]. Det. Pollard, who was immediately behind

10   Pequeño, moved his vehicle forward until he contacted Pequeño’s rear bumper. [SOF ¶ 92].

11   Det. Ekren’s right front bumper contacted Pequeño’s driver’s side door and prevented it

12   from opening. [SOF ¶ 93]. Det. Walag was on the opposite side of Pequeño’s vehicle, with

13   his left front bumper touching the front passenger door. [SOF ¶ 94].

14               Even as the detectives positioned themselves around the stolen Corolla, Pequeño

15   worked to escape. [SOF ¶ 95]. Det. Dever heard Pequeño’s engine rev and felt Pequeño’s

16   vehicle pushing against his own. [SOF ¶ 96]. Det. Pollard saw Pequeño immediately

17   accelerate and turn his wheel to the left to try to turn out of the containment. [SOF ¶ 97].

18   When he was unable to break free driving forward, Pequeño put his vehicle in reverse and

19   pushed Det. Pollard’s vehicle backwards to create space to maneuver. [SOF ¶ 98]. Although

20   Det. Pollard kept his foot on the brake pedal, Pequeño was able to push backwards hard

21   enough to create a few inches of clearance. [SOF ¶ 99]. 7

22                     Importantly, Pequeño’s ramming posed a significant risk of injury to the

23   detectives who were nearby on foot. [SOF ¶ 104]. Moreover, it represented an opportunity

24
              Rosa sat in the front passenger seat and S.L. entered the back seat. [SOF ¶ 88].
                 6
25          7 Pequeño’s ramming was apparent to those in the vicinity of the containment. [SOF

26   ¶¶ 100-103]. As Det. Baker approached the containment on foot, he heard Pequeño’s tires
     squealing and engine revving. [SOF ¶ 100]. Det. Jones heard Pequeño’s engine rev and saw
27   the vehicle lurch backwards as if put in reverse. [SOF ¶ 101]. Dets. Ekren and Pezzelle both
     saw Pequeño try to ram his way out of the containment. [SOF ¶ 102]. Even Rosa, seated in
28   the front passenger seat, heard Pequeño “gun[] it” to try to break free. [SOF ¶ 103].
                                                     7

     9306276.1
      Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 9 of 34



 1   for the violent felon, Pequeño, to escape arrest. [Id.]. The VOU detectives knew from
 2   experience that even with a small amount of space, a suspect could “actually get out of
 3   containment . . . .” [SOF ¶ 105].
 4               H.   Pequeño Ignored Officer Commands and Made Furtive, Threatening
                      Movements While in The Vehicle.
 5
                      As soon as the containment was initiated, the detectives immediately began
 6
     shouting verbal commands to the occupants of the Corolla, including to stop moving, to roll
 7
     the windows down, to raise their hands, and to keep their hands up. [SOF ¶ 106]. Pequeño
 8
     did not comply with these commands. [SOF ¶ 107]. At that point, Det. Jones positioned
 9
     himself alongside Det. Ekren’s vehicle on the driver’s side of the Corolla. [SOF ¶ 108]. He
10
     fired three nonlethal beanbag rounds into the Corolla’s driver’s side window to disrupt
11
     Pequeño’s dangerous, non-compliant behavior and to open up the window so that Pequeño
12
     could better hear the detectives’ commands and comply with them. [SOF ¶ 109].
13
                      Rather than complying with the detectives’ commands, Pequeño quickly leaned
14
     over towards the vehicle’s center console. [SOF ¶ 110]. The detectives then observed
15
     Pequeño rummaging around for something in the center console area. [SOF ¶ 111]. 8
16
                      After digging around for an unknown and unseen object, Pequeño made a
17
     sudden move back toward the driver’s side. [SOF ¶ 113]. When he abruptly turned towards
18
     the officers, it appeared as though Pequeño had something in his hands. [SOF ¶ 114].
19
                 I.   Three Detectives Resorted to Lethal Force Against Pequeño As He
20                    Refused to Obey Commands and Made Threatening Movements.
21                    1.     Det. Baker Fired One Round at Pequeño.
22                    Det. Baker watched from his position along the driver’s side of the vehicle as
23   Pequeño made his furtive movements and reached for some unknown object. [SOF ¶ 115].
24   Det. Baker believed Pequeño grabbed a handgun. [SOF ¶ 116]. Then, as Pequeño abruptly
25   turned back around, Det. Baker fired a single round aimed solely at Pequeño. [SOF ¶ 117].
26
27           It bears repeating that as this occurred, the detectives knew Pequeño was a violent
                 8
     felon who was high on meth and heroin, would engage in a gunfight with the officers, and
28   was reportedly armed with a stolen .380 Glock. [SOF ¶ 112].
                                                     8

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 10 of 34



 1                    2.     Det. Pollard Fired Three Rounds at Pequeño Through the Rear
                             Windshield.
 2
                      Det. Pollard, who was in the rear block position, also saw Pequeño frantically
 3
     reach for the center console and then abruptly turn back toward the detectives. [SOF ¶ 118].
 4
     At that point, Det. Pollard fired three rounds at Pequeño. [SOF ¶ 119]. Det. Pollard aimed
 5
     for the upper left portion of the rear windshield, expecting that his rounds would track
 6
     downward after breaking through the glass of the windshield. [SOF ¶ 120].
 7
                      3.     Det. Pezzelle Had A Clear and Unobstructed Sight of Pequeño
 8                           And Fired Five Rounds at Pequeño.
 9                    Det. Pezzelle was leaning up against Det. Walag’s vehicle, looking through the

10   rear passenger window of the Corolla. [SOF ¶ 121]. From that vantage point, Det. Pezzelle

11   clearly saw Pequeño’s upper torso and head. [SOF ¶ 122]. Det. Pezzelle also saw Pequeño

12   digging around in the center console, which he interpreted as Pequeño trying to grab the

13   pistol he reportedly possessed. [SOF ¶ 123]. Det. Pezzelle then saw Pequeño make a series of

14   abrupt turns, first towards the driver’s side, then back to the center console, then back again

15   towards the driver’s side. [SOF ¶ 124]. On the final turn, Pequeño’s hands started coming up

16   in a motion that appeared as though he was drawing a gun. [SOF ¶ 125]. Seeing Pequeño

17   coming up, Det. Pezzelle fired his weapon five times. [SOF ¶ 126]. Most importantly, every

18   single one of those rounds was aimed specifically and solely at Pequeño’s chest and upper torso. [SOF ¶ 127].

19   As he fired, Det. Pezzelle had an unobstructed view of Pequeño’s upper body. [SOF ¶ 128]. 9

20               J.   Pequeño Was Struck Three Times and Died from His Wounds.
21                    Pequeño was struck three times: once in the upper right side of his back, once

22   on the left side of his chest, and once in the left lumbar area of his back. [SOF ¶ 134].

23   Paramedics transported Pequeño to John C. Lincoln Medical Center, where he                              was

24
25             Before Detective Pezzelle fired his first shot, S.L. had turned inward away from the
                 9
     door and disappeared straight down towards the floorboard of the vehicle. [SOF ¶ 129].
26   Detective Walag saw S.L. turn away from the passenger side of the vehicle and disappear
     from view. [SOF ¶ 130]. After watching her dive down towards the floorboard, Detective
27   Pezzelle could not see S.L. at all. [SOF ¶ 131]. Having ducked down towards the floorboard,
     S.L. was completely out of Detective Pezzelle’s view. [SOF ¶ 132.] As Detective Pezzelle
28   fired at Pequeño, S.L. remained completely out of sight. [SOF ¶ 133].
                                                          9

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 11 of 34



 1   pronounced dead shortly after arrival. [SOF ¶ 135]. Dr. Grant Herndon performed an
 2   autopsy of Pequeño and determined that his cause of death was gunshot wounds. [SOF ¶
 3   136].
 4               K.   A Bullet Fragment from Pezzelle’s Gun Entered S.L.’s Head Resulting
                      in Her Death.
 5
                      Tragically, S.L. suffered a wound to her head. [SOF ¶ 137]. Paramedics
 6
     transported her to John C. Lincoln Medical Center, but even after aggressive medical
 7
     intervention, she was pronounced brain dead the following day. [SOF ¶ 138].
 8
                      Dr. Herndon performed an autopsy of S.L. and determined that her cause of
 9
     death was a gunshot wound to the head. [SOF ¶ 139]. Dr. Herndon recovered a “single
10
     fragment of copper-colored metal jacketing with adherent gray metal from within the left
11
     cerebral hemisphere near the entrance defect.” [SOF ¶ 140]. Plaintiffs’ forensic analysis and
12
     reconstruction expert witness concluded that the projectile that killed S.L. came from Det.
13
     Pezzelle’s firearm. [SOF ¶ 141].
14
                 L.   The VOU Detectives Were Properly Trained and Supervised.
15
                      The Mesa Police Department (“MPD”) has various policies governing the use
16
     of force, including the use of firearms and less-than-lethal shotgun rounds. [SOF ¶ 142]. The
17
     VOU maintained a detailed lesson plan on the vehicle containment technique, which Sgt.
18
     Bellows considered to have the force of a policy. [SOF ¶ 143]. All the individual Defendants
19
     graduated from a certified police academy and were AZPOST-certified officers. [SOF ¶ 144].
20
                      The individual Defendants were up to date on their annual officer training
21
     requirements [SOF ¶ 145]. Additionally, the VOU held weekly training sessions. [SOF ¶ 146].
22
     During those sessions, VOU detectives trained on the vehicle containment maneuver. [SOF ¶
23
     144]. They also trained on shooting into vehicles. [SOF ¶ 147]. The detectives also received
24
     additional training from Progressive Force Concepts. [SOF 148].
25
                      When joining the VOU, the MPD entered into a Memorandum of
26
     Understanding (“MOU”) with the United States Marshals Service (“USMS”). [SOF ¶ 150].
27
     Under the MOU, the USMS supervised the VOU. [SOF ¶ 151]. Marshal Patrick Wilhite was
28
                                                   10

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 12 of 34



 1   the head supervisor of the unit. [SOF ¶ 152]. Sgt. Bellows and Lt. Rudd also supervised the
 2   VOU. [SOF ¶ 153]. All three were present at the April 20 shooting and directly supervised
 3   the efforts to apprehend Pequeño. [SOF ¶ 154].
 4                    Prior to this shooting, none of the individual Defendants had received
 5   discipline for any uses of force. [SOF ¶ 155].
 6   II.         SUMMARY JUDGMENT IS WARRANTED ON PLAINTIFFS’ CLAIM FOR
                 AN UNLAWFUL SEIZURE. 10
 7
                      Summary judgment is appropriate on Plaintiff’s § 1983 Fourth Amendment
 8
     unlawful seizure claim because the individual Defendants had probable cause to seize the
 9
     stolen vehicle containing S.L. and, in any event, they are entitled to qualified immunity for
10
     that seizure. Plaintiffs’ unlawful seizure claim also fails on the basis that the Defendants had
11
     no intention of seizing S.L., a requirement for any valid Fourth Amendment unlawful seizure
12
     claim. See Torres v. Madrid, 592 U.S. ___, No. 19-292 (Mar. 25, 2021) (“[T]he appropriate
13
     inquiry is whether the challenged conduct objectively manifests an intent to restrain . . . .”).
14
                 A.   Plaintiffs’ Unlawful Seizure Claim Fails Because the Defendants Had
15                    Probable Cause to Utilize A Vehicle Containment Tactic to Stop
                      Pequeño’s Violent, Drug-Fueled Crime Spree.
16
                      Defendants are entitled to summary judgment on Plaintiffs’ unlawful seizure
17
     claim because the VOU had probable cause to initiate a vehicle containment maneuver and
18
     attempt to arrest Pequeño. Probable cause to arrest or detain is an absolute defense to any §
19
     1983 claim against police officers for wrongful seizure. Hutchinson v. Grant, 796 F.2d 288, 290
20
     (9th Cir. 1986); Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998); see also
21
     Hart v. Parks, 450 F.3d 1059, 1065-66 (9th Cir. 2006) (“Probable cause exists when the facts
22
23               10
               Plaintiffs’ SAC brings a single count which alleges violations of S.L.’s Fourth
24   Amendment rights against unlawful seizures and the use of excessive force. [Doc. 8-1 at 22].
     Although not pled as a separate count, Plaintiffs’ Fourth Amendment excessive force claim,
25   which is analyzed under the Graham factors, must be separately analyzed from Plaintiff’s
     Fourth Amendment seizure claim. See Velazquez v. City of Long Beach, 793 F.3d 1010, 1024
26   (9th Cir. 2015); Bynum v. City of N. Las Vegas, 2020 WL 8483837, at *6 (D. Nev. Aug. 31,
     2020) (same). Thus, even in the event the Court finds that the seizure of the vehicle was
27   improper (which it was not), the reasonableness of the force used is independent of whether
     the seizure itself was proper and should be adjudicated pursuant to the applicable Graham
28   standards set forth below.
                                                      11

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 13 of 34



 1   and circumstances within the officers’ knowledge and of which they had reasonably
 2   trustworthy information were sufficient to warrant a prudent man in believing that the
 3   plaintiff had committed or was committing an offense.”).
 4                    Here, the VOU had probable cause to apprehend and attempt to arrest
 5   Pequeño. It was called upon to apprehend a violent felon, Pequeño, with multiple warrants
 6   for his arrest for violating the terms of his probation. Pequeño was a known drug user who
 7   had spent April 20, 2017, engaged in a string of violent felonies. Pequeño physically assaulted
 8   his girlfriend, Gomez, stole her car, and attempted to kidnap her. With a knife, he angrily and
 9   aggressively threatened a Good Samaritan who came to Gomez’s aid. Pequeño then fled the
10   scene and evaded Chandler police officers. When the officers finally tracked him down, they
11   made the decision to apprehend him, as soon as possible, to prevent any further harm. The
12   VOU had probable cause to arrest Pequeño. The detectives initiated a vehicle containment
13   maneuver to prevent Pequeño from escaping to continue his violent crime spree. Because the
14   Defendants had probable cause to apprehend Pequeño, Plaintiffs’ § 1983 unlawful seizure
15   claim fails. See Whren v. U.S., 517 U.S. 806 (1996) (holding that a traffic stop was reasonable
16   even as to the vehicle’s passenger because there was probable cause to believe the driver had
17   committed civil traffic violations).
18               B.   The Defendants Are Entitled to Qualified Immunity on Plaintiffs’
                      Unlawful Seizure Claim.
19
                      Even assuming Plaintiffs could somehow bring their unlawful seizure claim
20
     despite Arizona’s survival statute and somehow prove that there was not probable cause to
21
     seize the vehicle Pequeño was operating, Defendants are entitled to qualified immunity
22
     because a reasonable officer could find that they acted reasonably under the circumstances.
23
     See Brewster v. Bd. Of Educ. Of Lynnwood Unified Sch. Dist., 149 F.3d 971, 977 (9th Cir. 1998) (“if
24
     officers of reasonable competence could disagree on the issue whether a chosen course of
25
     action is constitutional, immunity should be recognized.”) (internal citations omitted).
26
                      Qualified immunity “bars civil liability damages insofar as the official’s conduct
27
     does not violate clearly established statutory or constitutional rights of which a reasonable
28
                                                      12

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 14 of 34



 1   person would have known.” Butler v. Elle, 281 F.3d 1014, 1021 (9th Cir. 2002). Qualified
 2   immunity is meant “to protect officers from the sometimes hazy border between excessive
 3   and acceptable force.” Saucier v. Katz, 533 U.S. 194, 205 (2001). This is because “holding
 4   officials liable for reasonable mistakes might unnecessarily paralyze their ability to make
 5   difficult decisions in challenging situations.” Mueller v. Auker, 576 F.3d 979, 993 (9th Cir.
 6   2009). Thus, “[t]he qualified immunity standard gives ample room for mistaken judgments by
 7   protecting all but the plainly incompetent or those who knowingly violate the law.” Hunter v.
 8   Bryant, 502 U.S. 224, 229 (1991) (internal quotations omitted). A right is “clearly established”
 9   when “the contours of the right [are] sufficiently clear that a reasonable official would
10   understand that what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640
11   (1987). The relevant, dispositive inquiry in determining whether a right is clearly established is
12   whether it would be clear to a reasonable officer that his conduct was unlawful in the
13   situation he confronted. Saucier, 533 U.S. at 202 (citing Wilson v. Layne, 526 U.S. 603, 615
14   (1999)). The issues are evaluated for objective reasonableness based upon the information
15   officers had when the conduct occurred, not upon the subjective intentions of the officers.
16   Id. at 207. As a result, the Supreme Court has clarified the importance and burden of a
17   plaintiff opposing a motion for summary judgment on a § 1983 claim to provide the Court
18   with specific case law that put government agents on notice that their conduct violated
19   clearly established law. White v. Pauly, 137 S. Ct. 548, 551-52 (2017).
20                  Here, no applicable authority under these facts would have put the VOU on
21   notice that use of a vehicle containment on the vehicle Pequeño was driving was unlawful
22   given his violent crime spree that day. Indeed, the only case movants could find discussing a
23   vehicle containment tactic was in the context of excessive force, not in the context of an
24   unlawful arrest or detention. See Nelson v. City of Los Angeles, 2014 WL 6066053, at *7 (D. Cal.
25   Nov. 13, 2014) (“Given the significant governmental interests at stake and taking all of
26   Plaintiffs’ allegations as true, the officers’ use of the vehicle-containment technique did not
27   alone constitute an unconstitutionally excessive use of force.”). Accordingly, even assuming
28   this Court found that the Defendants violated S.L.’s Fourth Amendment rights against
                                                     13

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 15 of 34



 1   unlawful seizure for the vehicle containment, all of the individual officers are entitled to
 2   qualified immunity.
 3   III.        SUMMARY JUDGMENT IS APPROPRIATE ON PLAINTIFFS’
                 EXCESSIVE FORCE CLAIM FOR THE VEHICLE CONTAINMENT.
 4
                 A.   Arizona’s Survival Statute Precludes Any Claim for S.L.’s Pre-Death Pain
 5                    and Suffering.
 6                    As a threshold issue, Arizona law precludes Plaintiffs from recovering damages
 7   for S.L.’s pre-death pain and suffering. See Ariz. Rev. Stat. § 14-3110 (“Every cause of action,
 8   except a cause of action for damages for . . . loss of consortium or invasion of the right of
 9   privacy, shall survive the death of the person entitled thereto or liable therefor . . . .”). As
10   other Courts have recognized, applying Arizona’s survival statute in this fashion does not
11   frustrate the purposes of 42 U.S.C. § 1983 where, as here, the alleged unlawful seizure did not
12   cause the victim’s death. See Robertson v. Wegmann, 436 U.S. 584, 590-92 (1978); Chaudhry v. City
13   of Los Angeles, 751 F.3d 1096, 1103-05 (9th Cir. 2014). Insofar as it pertains to the vehicle
14   containment itself, Plaintiffs’ excessive force claim seeks recovery for S.L.’s pre-death pain
15   and suffering. Accordingly, that claim fails as a matter of law. The Court need go no further
16   on this aspect of Plaintiffs’ excessive force claim.
17               B.   Even if Plaintiffs’ Claim was Not Precluded, It Fails Because S.L.
                      Suffered No Damages from the Vehicle Containment.
18
                      Plaintiffs’ Fourth Amendment claim under 42 U.S.C. § 1983 is, naturally, a
19
     species of a tort claim. See Mendez v. City of Los Angeles, 897 F.3d 1067, 1074 (9th Cir. 2018)
20
     (citing Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 306 (1986)). Accordingly, as with all
21
     tort cases, Plaintiffs must establish that the alleged unlawful act or omission “was the but-for
22
     and proximate cause of [S.L.’s injuries.]” Id. (emphasis added). There is no evidence that S.L.
23
     suffered any injuries whatsoever when the VOU initiated the vehicle containment. Certainly,
24
     Plaintiffs do not argue that the containment itself was a cause of S.L.’s death. Indeed, Dr.
25
     Herndon’s conclusion is that the gunshot wound was the sole cause of S.L.’s death.
26
27
28
                                                     14

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 16 of 34



 1                    Since the vehicle containment was neither the direct nor proximate cause of
 2   S.L.’s death, Plaintiffs’ Fourth Amendment claim fails insofar as it asserts that the vehicle
 3   containment was a use of excessive force.
 4               C.   The Defendants Are Entitled to Qualified Immunity for their Use of the
                      Vehicle Containment.
 5
                      Even if Plaintiffs’ claim was not precluded and the vehicle containment were
 6
     found to have caused any injuries, the individual Defendants would be entitled to qualified
 7
     immunity for their acts. As stated above, to defeat qualified immunity, Plaintiffs must be able
 8
     to provide this Court with specific case law that put the individual Defendants on notice that
 9
     their conduct violated clearly established law. White v. Pauly, 137 S. Ct. 548, 551-52 (2017).
10
     Plaintiffs cannot provide any such case law.
11
                      The only case law on point does not conclude that vehicle containments
12
     violate clearly established law; rather, Courts have expressly approved of their use. See Nelson,
13
     2014 WL 6066053, at *7 (“Given the significant governmental interests at stake and taking all
14
     of Plaintiffs’ allegations as true, the officers’ use of the vehicle-containment technique
15
     did not alone constitute an unconstitutionally excessive use of force .”) (emphasis
16
     added). As there is no specific case law to notify the individual Defendants that their actions
17
     violated clearly established law, they are entitled to qualified immunity for their use of the
18
     vehicle containment technique.
19
     IV.         SUMMARY JUDGMENT IS APPROPRIATE ON PLAINTIFFS’
20               EXCESSIVE FORCE CLAIM FOR THE SHOOTING OF S.L.
21               A.   Plaintiffs’ Claim Should Be Dismissed Against Officers Pollard, Bellows,
                      Baker, Jones, Ekren, Walag, And Rudd Because They Did Not Cause
22                    S.L.’s Death.
23                    As stated above, to prevail on their Fourth Amendment claim, Plaintiffs bear
24   the burden of proving that the alleged unlawful act was the direct and proximate cause of
25   S.L.’s injuries. Plaintiffs assert a claim for excessive force against Officers Pollard, Bellows,
26   Baker, Jones, Ekren, Walag, and Rudd while also conceding that none of their actions were
27   the but-for or proximate cause of S.L.’s death. Det. Jones fired three beanbag rounds into the
28   driver’s side window of the stolen Corolla. [SOF ¶ 107]. Both Dets. Baker and Pollard used
                                                    15

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 17 of 34



 1   deadly force against Pequeño. [SOF ¶ 115 & 117]. Sgt. Bellows and Dets. Ekren, Walag,
 2   and Rudd did not use any force, at all. Plaintiffs do not argue that any of those uses of force
 3   were the but-for or proximate cause of S.L.’s death. Rather, Plaintiffs explicitly argue that it
 4   was one of Detective Pezzelle’s bullets that “struck [S.L.] and caused her death.” [Plaintiffs’
 5   33rd MIDP at 63:15-16]. Plaintiffs’ own expert agrees “[t]he bullet that struck [S.L.’s] head
 6   was fired by Pezzelle.” [SOF ¶ 139]. Accordingly, construing Plaintiffs’ argument as they have
 7   asserted it, In re First Mortg. Co., 471 F.3d 977, 999 (9th Cir. 2006), Det. Pezzelle was the sole
 8   cause of S.L.’s death. Thus, Plaintiffs’ excessive force claim against Officers Pollard, Baker,
 9   Jones, Ekren, Walag, and Rudd fails to satisfy the basic causation requirements of a § 1983
10   claim for excessive force and must be dismissed. See Mendez, 897 F.3d at 1074.
11               B.   Plaintiffs’ Fourth Amendment Excessive Force Claim Against
                      Defendant Pezzelle Fails Because He Did Not Intentionally Use Force
12                    Against S.L.
13                    As the Court may recall, at the outset of this case, Defendants sought the early
14   dismissal of Plaintiffs’ Fourteenth Amendment Excessive Force claim (Count III in the SAC)
15   because Plaintiffs could not maintain such a claim while simultaneously alleging that one or
16   more of the individual defendants intentionally shot S.L. 11 [See Docs. 13, 19]. The Court
17   granted Defendants’ Motion and dismissed Plaintiffs’ improper claim. [See Doc. 183]. In that
18   Order, the Court granted Plaintiffs thirty (30) days’ leave to amend their SAC to assert a
19   proper claim under the Fourteenth Amendment, if Plaintiffs so desired. Id. Plaintiffs never
20   made any attempt to amend their SAC within the thirty (30) days provided by the Court (i.e.
21   by January 9, 2020), or at all, effectively conceding that the only proper vehicle for their
22   excessive force claim falls under the Fourth Amendment.
23               11
                  Plaintiffs’ SAC affirmatively plead that S.L. died as a result of the intentional
24   decision of a police officer to discharge his firearm at the rear passenger window knowing
     that S.L. was a passenger in a stopped vehicle. [See SAC at ¶ 155 (“Defendant Pezzelle
25   intentionally aimed his .45 Caliber Sig Sauer at the rear passenger-side window of the Toyota
     Corolla, where he knew that S.L. was sitting.”) (emphasis added)]; [id. at ¶ 156 (“Defendant
26   Pezzelle intentionally fired five rounds from his .45 Caliber Sig Sauer at the rear passenger-side
     window of the Toyota Corolla, where he knew that S.L. was sitting.”)]; [id. at ¶ 157
27   (“Defendant Pezzelle shot S.L. in the head.”) (emphasis added)]; [see also id. at ¶¶ 122- 126
     (detailing Defendant Jones use of a firearm); ¶¶ 127-132 (detailing Defendant Pollard’s use of
28   a firearm); ¶¶ 140-142 (detailing Defendant Baker’s use of a firearm)].
                                                     16

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 18 of 34



 1                 Under the Fourth Amendment, the Plaintiffs must show that the use of force
 2   was intentionally directed toward the individual seized. See Bower v. County of Inyo, 489 U.S.
 3   593, 596-97 (1989) (“a Fourth Amendment seizure does not occur whenever there is a
 4   governmentally caused termination of an individual’s freedom of movement (the innocent
 5   passerby), or even whenever there is a governmentally caused and governmentally desired
 6   termination of an individual’s freedom of movement (the fleeing felon), but only when there
 7   is a governmental termination of freedom of movement through means intentionally
 8   applied .”) (emphasis added); County of Sacramento v. Lewis, 523 U.S. 833, 843-44 (1998)
 9   (dismissing the Plaintiff’s Fourth Amendment § 1983 claim because the officer accidentally –
10   rather than intentionally – drove into the suspect during a high-speed chase); see also Landol-
11   Rivera v. Cruz Cosme, 906 F.2d 791, 795 (1st Cir. 1990) (“[i]t is intervention directed at a
12   specific individual that furnishes the basis for a Fourth Amendment claim.”) (emphasis
13   added). Thus, without the intentional use of force directed at the specific individual, there
14   is no seizure as contemplated by the Fourth Amendment.
15                 Here, Plaintiffs elected to proceed solely under the Fourth Amendment and are
16   now bound by that strategic decision. As more fully stated below, the record is devoid of any
17   evidence that Det. Pezzelle’s use of force was intentionally directed toward S.L. As a result,
18   Plaintiffs’ Fourth Amendment excessive force claim fails as a matter of law.
19                 1.     All Evidence in the Record Demonstrates That Detective Pezzelle
                          Intended to Direct his Use of Force Solely at Brandon Pequeño.
20
                   As set forth above, Plaintiffs’ Fourth Amendment excessive force claim, by
21
     Plaintiffs’ own argument, can proceed only against Det. Pezzelle. Accordingly, Plaintiffs must
22
     be able to establish that Det. Pezzelle intentionally used force against S.L. They cannot do so.
23
     The record is utterly devoid of any such evidence.
24
                   Det. Pezzelle repeatedly and adamantly testified that all the bullets he fired
25
     were aimed only at Brandon Pequeño. From his vantage point, Det. Pezzelle saw Pequeño
26
     frantically rummaging around in his center console and then abruptly sitting up, raising both
27
     hands in what appeared to be a motion to draw a weapon. Anticipating the imminent threat
28
                                                   17

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 19 of 34



 1   of deadly bodily harm directed at him or one of his fellow officers, Det. Pezzelle fired five
 2   times at Pequeño. He aimed each of those shots for Pequeño’s chest and upper torso,
 3   which were plainly visible through the window. That one of these bullets somehow struck
 4   S.L. in her head does not in any way demonstrate there was an intent to shoot her. Rather,
 5   the record is clear that Det. Pezzelle’s sole intention was to use force against Pequeño, not
 6   S.L. Indeed, Det. Pezzelle could not have intended to use force against S.L. because she had
 7   completely disappeared from his view when he fired. She remained completely and utterly
 8   hidden in the lower part of the vehicle for the entire shooting. [See SOF ¶¶ 126-131].
 9                 Because liability can only attach for a Fourth Amendment excessive force
10   claim when the evidence shows that the officer intentionally applied force to the Plaintiff,
11   see Bower, 489 U.S. at 596-97; Ct. of Sacramento, 523 U.S. at 843-44; Landol-Rivera, 906 F.2d at
12   795, and Plaintiffs cannot establish that any of the Defendants, including Det. Pezzelle,
13   intentionally used force against S.L., Plaintiffs’ Fourth Amendment excessive force claim
14   fails. For this reason alone, summary judgment is appropriate.
15                 2.     Det. Pezzelle’s Use of Force Was Objectively Reasonably under
                          Graham .
16
                   Even assuming, arguendo, that the Plaintiffs’ could clear the preliminary hurdle
17
     of establishing that Det. Pezzelle somehow intentionally used force against S.L., his actions
18
     do not violate S.L.’s Fourth Amendment rights. Fourth Amendment claims of excessive force
19
     are analyzed under an objective reasonableness standard. Scott v. Harris, 550 U.S. 372, 381
20
     (2007). The Court must balance the extent of the intrusion on the individual’s Fourth
21
     Amendment rights against the government’s interests in determining whether the officer’s
22
     conduct was objectively reasonable based on the totality of the circumstances. Espinosa v. City
23
     & Cty. of S.F., 598 F.3d 528, 537 (9th Cir. 2010) (citing Graham v. Connor, 490 U.S. 386, 396-
24
     97 (1989)). The Ninth Circuit has set forth a three-step test to determine objective
25
     reasonableness:
26                First, we must assess the severity of the intrusion on the
27                individual’s Fourth Amendment rights by evaluating the type
                  and amount of force inflicted. Next, we must evaluate the
28                government’s interests by assessing (1) the severity of the crime;
                                                   18

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 20 of 34



 1                  (2) whether the suspect posted an immediate threat to the
                    officers’ or public’s safety; and (3) whether the suspect was
 2
                    resisting arrest or attempting to escape. Third, we balance the
 3                  gravity of the intrusion on the individual against the
                    government’s need for that intrusion.
 4
     Id. Here, all of the “Graham factors” weigh in favor of summary judgment for Defendant
 5
     Pezzelle on Plaintiffs’ excessive force claim.
 6
                           a.      Det. Pezzelle Used Deadly Force Against Pequeño.
 7
                    There is no dispute that Det. Pezzelle employed deadly force after Pequeño
 8
     assaulted Frances Gomez, attempted to kidnap her, threatened a bystander with a knife, stole
 9
     Gomez’s Corolla, fled from law enforcement, consumed meth and heroin, rammed his
10
     vehicle into the VOU’s vehicles, refused to obey lawful commands, and posed a threat of
11
     serious harm or death to the VOU detectives on scene and the entire community at large.
12
                           b.      The Government’s Interest Was High Under Graham .
13
                    The second step requires the Court to consider the government’s interest by
14
     assessing three factors: (1) the severity of the crime; (2) whether the suspect posed an
15
     immediate threat to the officers’ or public’s safety; and (3) whether the suspect was resisting
16
     arrest or attempting to escape. Glenn v. Wash. Cty., 673 F.3d 864, 872 (9th Cir. 2011) (citing
17
     Graham, 490 U.S. at 396). All three factors weigh in favor of Det. Pezzelle’s use of force.
18
                                   (1)    Pequeño Committed A Series of Violent Felonies.
19
                    The first Graham factor considers the severity of the crime at issue, or in this
20
     case, the crimes. As noted above, when the VOU finally tracked Pequeño down to his
21
     apartment complex, he had already engaged in an hours-long crime spree. He stole Frances
22
     Gomez’s Corolla, then returned and attempted to violently abduct her. Seeing Micah Pals in a
23
     position to assist Gomez, Pequeño threatened him with a knife. Pequeño fled the scene of his
24
     attempted abduction and fled from Chandler Police Officers, who attempted to stop him. He
25
     then picked up Rosa and S.L. and proceeded to speed through residential neighborhoods,
26
     taking regular pit stops to smoke heroin and methamphetamines. After the VOU detectives
27
     detained Pequeño using a vehicle containment technique, he rammed his vehicle against
28
                                                      19

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 21 of 34



 1   theirs to break free in an attempt to escape. Failing that, he began rummaging around for an
 2   unseen object in the stolen Corolla, which the Defendants had a good faith belief was a
 3   handgun Pequeño had stolen from Gomez. All of these actions, individually, and certainly
 4   taken as a whole, constitute attempted or completed felonies which are considered inherently
 5   dangerous under Arizona law. See e.g. Ariz. Rev. Stat. §§ 13-1202 (threatening or intimidating);
 6   13-1203 (assault); 13-1204 (aggravated assault with a deadly weapon); 13-1201
 7   (endangerment); 13-1304 (kidnapping); 13-1902 (robbery); 13-2623 (child endangerment); 13-
 8   2508 (resisting arrest); 13-1105(3) (murder of a police officer); 13-3408 (possession and use of
 9   narcotic drugs); 28-622.01 (unlawful flight from law enforcement).
10                 Given that Pequeño’s conduct throughout the day of the incident and his
11   conduct once confronted by the VOU constitute inherently dangerous felonies, this first
12   Graham factor strongly runs in favor of Det. Pezzelle’s use of force. Lowry v. City of San Diego,
13   818 F.3d 840, 851-53 (9th Cir. 2016).
14                                (2)     Pequeño posed an immediate threat of harm to the
                                          officers and to the general public.
15
                   Of all the Graham factors, the “most important” is whether the suspect posed
16
     an “immediate threat to the safety of the officers or others.” Bryan v. MacPherson, 630 F.3d
17
     805, 826-28 (9th Cir. 2010) (citing Smith v. City of Hemet, 394 F.3d 689, 702 (9th Cir. 2005)).
18
     For a court to find justification for the use of significant force, “the objective facts” must
19
     indicate that the suspect poses an immediate threat. Id. at 826.
20
                   As stated above, the objective facts of this case certainly demonstrate the
21
     immediate threat Pequeño posed to the VOU. The detectives knew that Pequeño may have
22
     been armed with a stolen Glock handgun. They knew he was armed with a knife, having
23
     threatened a would-be Good Samaritan with it earlier that day during his failed kidnapping
24
     attempt. When the vehicle containment occurred, Pequeño’s immediate reaction was to
25
     “gun” his engine and ram his car against the detective’s vehicles in an attempt to escape,
26
     putting them at severe risk of serious injury or death. Indeed, considering his earlier actions,
27
     had Pequeño escaped, the entire community would have been at risk.
28
                                                    20

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 22 of 34



 1                  The Ninth Circuit has held that a suspect’s dangerous driving alone constitutes
 2   an immediate threat to officers. See Monzon v. City of Murietta, 2020 WL 4197746, at *5-6 (9th
 3   Cir. July 22, 2020). The suspect in Monzon, much like Pequeño, had shown a habit of reckless
 4   driving and, in a rapidly escalating confrontation, began using his vehicle as a weapon against
 5   the defendant officers. Id. Moreover, though the Ninth Circuit has previously found the use
 6   of deadly force unreasonable when a suspect’s vehicle is controlled and slow-moving, that is
 7   not the case here. See Villanueva v. California, 2021 WL 280756 (9th Cir. Jan. 28, 2021). In
 8   Villanueva, the suspect executed a cautious, controlled three-point turn at low speeds while
 9   located 15 to 20 feet away from the officers. 2021 WL 280756, at *9. Here, Pequeño was
10   mere feet from the VOU detectives and was not executing anything close to a slow-speed,
11   cautious, controlled maneuver. Instead, he was described as gunning his engine, squealing his
12   tires, and “ramming” his vehicle into Det. Dever’s and Pollard’s vehicles. Clearly, Pequeño’s
13   conduct was akin to that of Monzon, not Villanueva, and was an imminent threat to the VOU.
14                  Finally, Pequeño ignored the detective’s lawful commands and began reaching
15   around in the center console for an unknown object that the detectives reasonably believed
16   was the stolen handgun. When he made a furtive gesture towards the officers with an
17   unknown object in his hand, Pequeño certainly posed an imminent threat to all the officers
18   on scene. See George v. Morris, 736 F.3d 829, 838 (9th Cir. 2013) (holding that a furtive
19   movement or harrowing gesture can justify the use of deadly force against a suspect.).
20                                 (3)     Pequeño was actively, and violently, resisting arrest.
21                  The final Graham factor is whether the suspect resisted arrest or attempted
22   flight. Pequeño had already fled from Chandler police officers hours earlier. When he was
23   contained by the VOU, the detectives observed Pequeño ramming his vehicle back and forth
24   and turning his wheel to the left in an effort to create enough space between the vehicles to
25   escape. These efforts demonstrate that Pequeño was using his vehicle as a battering ram to
26   actively resist arrest and attempt flight from the officers.
27
28
                                                     21

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 23 of 34



 1                          c.     Det. Pezzelle’s Use of Deadly Force was Objectively
                                   Reasonable.
 2
                    Whether Det. Pezzelle’s use of deadly force was “objective reasonable” turns
 3
     on “whether the degree of force used was necessary; in other words, whether the degree of
 4
     force used was warranted by the governmental interests at stake.” Deorle v. Rutherford, 272
 5
     F.3d 1272, 1282 (9th Cir. 2001) (citing Liston v. Cty. of Riverside, 120 F.3d 965, 976 (9th Cir.
 6
     1997); Graham, 490 U.S. at 396.) A court may decide reasonableness as a matter of law if, “in
 7
     resolving all factual disputes in favor of the plaintiff, the officer’s force was ‘objectively
 8
     reasonable’ under the circumstances.” Jackson v. City of Bremerton, 268 F.3d 646, 651 n.1 (9th
 9
     Cir. 2001) (citing Scott v. Henrich, 39 F.3d 912, 915 (9th Cir. 1994)).
10
                    A wealth of precedent from the Ninth Circuit and the District of Arizona
11
     points to the conclusion that Det. Pezzelle’s use of deadly force against Pequeño was
12
     objectively reasonable when considering the indisputable facts of the situation. The District
13
     of Arizona has held in recent months that an officer’s use of deadly force is reasonable when
14
     confronted by a dangerous suspect in a chaotic, dangerous situation. See, e.g. Refugio v.
15
     Unknown Toth, 2020 WL 5868427, at *3 (D. Ariz. Oct. 2, 2020) (finding it was reasonable for
16
     an officer to use deadly force to prevent a dangerous, mentally disturbed suspect from getting
17
     a weapon and using it against the officers); Reyes v. Colclough, 2020 WL 7192007, at *8 (D.
18
     Ariz. Dec. 7, 2020) (finding the officers’ use of deadly force was objectively reasonable after
19
     stopping a fleeing suspect in his vehicle and believing he was drawing a firearm to use against
20
     them). Here, Det. Pezzelle found himself in a chaotic, dangerous situation just as the officers
21
     did in Refugio and Reyes. Confronted with a dangerous felon who appeared to be drawing a
22
     weapon to use against the officers, it was objectively reasonable for Det. Pezzelle to use
23
     deadly force to avert that threat.
24
                    Though Det. Pezzelle did not see the stolen handgun before firing his weapon,
25
     the Ninth Circuit does not require that a suspect actually be armed before deadly force is
26
     objectively reasonable. See George, 736 F.3d at 838 (9th Cir. 2013) (“This is not to say that the
27
     Fourth Amendment always requires officers to delay their fire until a suspect turns his
28
                                                      22

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 24 of 34



 1   weapon on them. If the person is armed – or reasonably suspected of being armed – a furtive
 2   movement, harrowing gesture, or serious verbal threat might create an immediate threat.”).
 3   Here, Det. Pezzelle reasonably suspected that Pequeño was armed with a stolen handgun and
 4   a knife and, just as in George, he made a sudden furtive movement which created an
 5   immediate threat. 12 Det. Pezzelle was also informed by Pequeño’s ex-girlfriend that Pequeño
 6   believed that if he was going to die, it would be in a shooting with police. Presented with that
 7   information, and observing Pequeño’s furtive movements, any reasonable officer would have
 8   perceived the same threat that Det. Pezzelle did. Accordingly, though his use of force was
 9   based on a mistake of fact, it remains objectively reasonable.
10               C.   The Individual Defendants Are Entitled to Qualified Immunity for
                      Plaintiffs’ Excessive Force Claims.
11
                      Even if the individual officers could be sued, and they were found to have
12
     intentionally used force against S.L., and that force was found to be excessive, they would be
13
     entitled to qualified immunity for their individual acts. Again, to defeat qualified immunity,
14
     Plaintiffs must provide specific case law with similar facts on point to demonstrate that the
15
     officers were on notice that their conduct violated an individual’s constitutional rights. See
16
     supra Section II(B). Moreover, in the Fourth Amendment excessive force context, “specificity
17
     is especially important.” Mullenix v. Luna, 577 U.S. 7, 2015. Thus, “police officers are entitled
18
     to qualified immunity unless existing precedent squarely governs the specific facts at issue.”
19
     Kisela v. Hughes, 138 S.Ct. 1148, 1153 (2018) (emphasis added); see also Emmons v. City of
20
     Escondido, 921 F.3d 1172, 1174 (9th Cir. 2019); see also Ventura v. Rutledge, 2020 WL 6192981,
21
     at *2 (9th Cir. Oct. 22, 2020). Here, there was no case law that “squarely” put the VOU
22
     detectives on notice that their actions violated clearly established Fourth Amendment rights
23
     when they acted to apprehend a violent felon and to control the rapidly escalating, violent,
24
25              It is inconsequential that it was later determined that Pequeño was not armed with
                 12
     the handgun at the time of the incident. Courts have found the use of deadly force to be
26   objectively reasonable even when it is based on a mistaken belief that the suspect is armed.
     See, e.g. Gwynn v. Sherwood, 2020 WL 60238, at *4 (D. Nev. Jan. 6, 2020). The Ninth Circuit
27   has determined that “[w]here an officer’s particular use of force is based on a mistake of fact,
     we ask whether a reasonable officer would or should have accurately perceived that threat.”
28   Torres v. City of Madera, 648 F. 3d 1119, 1124 (9th Cir. 2011).
                                                    23

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 25 of 34



 1   and combative circumstances that Pequeño created by ramming the officers’ vehicles,
 2   ignoring lawful commands, and by making furtive movements as if to draw a weapon.
 3                 1.      Any objectively reasonable officer could have believed that the
                           Defendants’ uses of force were appropriate under the
 4                         circumstances Pequeño created.
 5                 An individual defendant is entitled to qualified immunity whenever a
 6   reasonable officer could have believed that the use of force was reasonable under the
 7   circumstances. See Act Up!/Portland v. Bagley, 988 F.2d 868, 871 (9th Cir. 1993). The record
 8   establishes that the actions taken by the individual Defendants, including the use of deadly
 9   force by Dets. Baker, Pollard, and Pezzelle, were reasonable given the severity of Pequeño’s
10   crimes and the substantial risk of serious injury or death that he posed to the officers and
11   others. Defendants’ expert, Police Chief Kenneth Wallentine, concluded that the detectives’
12   uses of force were appropriate given the totality of the circumstances and that any similarly
13   trained and experienced offer would have done the same thing under the circumstances.
14   [SOF ¶ 156]. Accordingly, a reasonable officer could believe that the individual Defendants’
15   use of force was appropriate, thereby entitling them to qualified immunity.
16                 2.      No applicable authority prohibited the officers’ use of force;
                           indeed, Ninth Circuit case law has affirmed qualified immunity
17                         under similar circumstances.
18                 Plaintiffs cannot cite any Ninth Circuit or Supreme Court precedent at the time
19   of the April 20, 2017, shooting that would have put the detectives on notice that their uses of
20   force in defense of themselves and others violated clearly established law that was “beyond all
21   debate.” See Brewster v. Bd. Of Educ. Of Lynwood Unified Sch. Dist., 149 F.3d 971, 977 (9th Cir.
22   1998). Certainly, Plaintiffs are unable to identify a case that addresses this issue in the
23   “particularized” sense that the strict quality immunity analysis demands. Id.; see generally
24   Mullenix v. Luna, 136 S.Ct. 305 (2015).
25                 Again, no case published prior to the shooting of Pequeño would have put the
26   VOU detectives on notice that their conduct was prohibited. Rather, applicable legal
27   authority is legion that deadly force is justified under the circumstances Pequeño created. See
28   Tennessee v. Garner, 471 U.S. 1, 11 (1985) (“Where the officer has probable cause to believe
                                                   24

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 26 of 34



 1   that the suspect poses a threat of serious physical harm, either to the officer or to others, it is
 2   not constitutionally unreasonable to prevent escape by using deadly force.”); see also Brosseau v.
 3   Haugen, 543 U.S. 194, 200 (2004) (holding that an officer’s decision to “shoot a disturbed
 4   felon, set on avoiding capture through vehicular flight, when persons in the immediate area
 5   are at risk from that flight” fell under the protection of qualified immunity); Wilkinson v.
 6   Torres, 610 F.3d 546, 551 (9th Cir. 2010) (deadly force protected by qualified immunity when
 7   driver of a moving vehicle, ignoring police commands, attempted to accelerate within close
 8   quarters of two officers on foot); Smith v. City of Hemet, 394 F.3d 689, 704 (9th Cir. 2005)
 9   (recognizing that “where a suspect threatens an officer with a weapon such as a gun or a
10   knife, the officer is justified in using deadly force”); Weber v. Reif, 2021 WL 1087203 (D. Ariz.
11   Mar. 22, 2021) (affording the officer qualified immunity after he deployed lethal force in
12   response to a suspect’s furtive movements while armed with a handgun.).
13                   Moreover, other Courts have found qualified immunity even if an officer
14   mistakenly believed that a suspect had a deadly weapon. See Lamont v. New Jersey, 637 F.3d
15   177, 183 (3rd Cir. 2011) (“[A]n officer who uses deadly force in the mistaken belief that a
16   suspect is armed will be forgiven so long as the mistake is reasonable.”). Even more
17   specifically, the District of Arizona has afforded qualified immunity when a suspect turned
18   his vehicle against the officers as a weapon and put them at serious risk of being run over,
19   leaving the officers in a compromised position with no time to ponder their course of action.
20   See Adame v. City of Surprise, 2020 WL 4333444 (D. Ariz. July 28, 2020).
21                   Thus, because there was no precedent which would have placed the
22   Defendants on notice that their specific actions violated a constitutional right, they are
23   entitled to qualified immunity for those actions.
24   V.          SUMMARY JUDGMENT IS APPROPRIATE ON PLAINTIFFS’ FAMILIAL
                 ASSOCIATION CLAIM BECAUSE THE DEFENDANT OFFICERS DID
25               NOT ACT WITH A PURPOSE TO HARM.
26                   To prevail on a familial-relationship claim, Plaintiffs must “prove that the
27   officers’ use of force shocked the conscience.” Gonzalez v. City of Anaheim, 747 F.3d 789, 797
28   (9th Cir. 2014). When officers do not have time to deliberate over their actions, as here, “a
                                                     25

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 27 of 34



 1   use of force shocks the conscious only if the officers had a ‘purpose to harm’ the decedent
 2   for reasons unrelated to legitimate law enforcement objectives.” Id.; see also Hayes v. Cty. Of
 3   San Diego, 736 F.3d 1223, 1230 (9th Cir. 2013); Ochoa v. City of Mesa, 2020 WL 2097785, at *5
 4   (D. Ariz. May 1, 2020); Porter v. Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008). Finally, to
 5   survive summary judgment, Plaintiffs must have more than mere speculation as to any alleged
 6   improper motive. Gonzalez, 747 F.3d at 798 (internal citation omitted).
 7                  Here, it is undisputed that the detectives were forced to make a series of split-
 8   second decisions in response to the chaotic and rapidly unfolding situation before them. They
 9   had been tasked to apprehend a violent, gang-affiliated felon who had committed a series of
10   violent crimes just hours before. They had information that Pequeño was high on illegal
11   drugs, was armed with a knife and a stolen handgun, and was a risk for attempting to commit
12   suicide by police. After he was confronted by the detectives’ vehicle containment maneuver,
13   Pequeño tried to ram his way free and flee from arrest, failed to comply with the officers’
14   lawful commands, and made a sudden, furtive movement that appeared as though he was
15   drawing a weapon. In that rapidly-escalating, split-second violent confrontation, the
16   detectives had no time to deliberate. Therefore, the Plaintiffs must show that they acted with
17   a purpose to harm S.L. unrelated to legitimate law enforcement objectives.
18                  Here, as in Ochoa, the Plaintiffs have “put forth no evidence showing
19   Defendants acted with anything less than legitimate law enforcement objective (sic) in
20   carrying out their actions.” Ochoa v. City of Mesa, 2020 WL 2097785, at *6 (D. Ariz. May 1,
21   2020). The record is clear that all of the detectives were seeking to achieve the legitimate law
22   enforcement objective of apprehending Pequeño before he could inflict any more harm on
23   anyone else. Moreover, Plaintiffs do not allege, and the record fails to demonstrate, that any
24   of the detectives previously knew S.L. and acted to “get even” with her for some alleged prior
25   wrong. See Wilkinson v. Torres, 610 F.3d 546, 554 (9th Cir. 2010). For this reason, Plaintiffs’
26   familial association claim fails.
27
28
                                                   26

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 28 of 34



 1   VI.         SUMMARY JUDGMENT IS APPROPRIATE ON THE PLAINTIFFS’
                 MONELL CLAIM.
 2
                 A.   Plaintiffs’ Monell Claim Fails Because There is No Constitutional
 3                    Violation, As Set Forth Above.
 4                    Under 42 U.S.C. § 1983, if there is no underlying constitutional violation, the

 5   municipality cannot be held liable as a matter of law. See City of Los Angeles v. Heller, 475 U.S.

 6   796, 799 (1986) (if the officer inflicted no constitutional injury, “it is inconceivable” that the

 7   municipality could be held liable.”); see also Monell v. Dep’t of Soc. Servs., 4326 U.S. 658, 691

 8   (1978) (municipalities may not be held liable under § 1983 “unless action pursuant to official

 9   municipal policy of some nature caused a constitutional tort.”). As explained supra, because

10   the Plaintiffs suffered no constitutional deprivation by any of the individual Defendants (or

11   the Defendants are entitled to qualified immunity), summary judgment is appropriate on

12   Plaintiffs’ Monell claim. See Daily v. City of Phoenix, 2017 WL 6527298, at *9 (D. Ariz. Aug. 8,

13   2017) affirmed in part, reversed in part on other grounds, 765 Fed.Appx. 325 (9th Cir. 2019).

14               B.   Plaintiffs’ Monell Claim for Failure to Train Fails on the Merits.
15                    Plaintiffs allege that the City of Mesa was deliberately indifferent to the proper

16   training of its officers regarding the appropriate use of force, specifically regarding the use of

17   the vehicle containment technique. To establish a “policy” of inadequate training, Plaintiffs

18   must offer “proof of facts evidencing the local government’s awareness of a high probability

19   of harm if the government failed to act.” Redman v. Cty. Of San Diego, 942 F.2d 1435, 1453

20   (9th Cir. 1991). “A pattern of similar constitutional violations by untrained employees is

21   ordinarily necessary to demonstrate deliberate indifference for purposes of failure to train[.]”

22   Flores v. Cty. of L.A., 758 F.3d 1154, 1159 (9th Cir. 2014). After all, “[w]ithout notice that a

23   course of training is deficient in a particular respect, decision makers can hardly be said to

24   have deliberately chosen a training program that will cause violations of constitutional rights.”

25   Connick v. Thompson, 563 U.S. 51, 62 (2011). In addition, Plaintiffs must identify the specific

26   deficiency in the City’s training or supervision and establish that the deficiency directly caused

27   the constitutional deprivation. See City of Canton v. Harris, 489 U.S. 378, 385 (1989); Atwood v.

28   Town of Ellington, 427 F. Supp. 2d 136, 145 (2006). Plaintiffs must also show the City made a
                                                      27

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 29 of 34



 1   “conscious” or “deliberate” policy decision knowing this incident would likely result. City of
 2   Canton, 489 U.S. at 389. Thus, municipal liability “is at its most tenuous where a claim turns
 3   on a failure to train.” Connick, 131 S. Ct. at 1359. Simply put, the City cannot be held liable
 4   absent sufficient evidence of a “program-wide inadequacy in training.” Blankenhorn v. City of
 5   Orange, 485 F.3d 463, 484–85 (9th Cir. 2007).
 6                    Here, Plaintiffs’ Monell training claim fails because they cannot refute that the
 7   individual detectives completed all training requirements for AZPOST certification. See
 8   Mendez v. Cnty. of San Bernardino, 540 F.3d 1109, 1123 (9th Cir. 2008), overruled on other grounds,
 9   Arizona v. ASARCO LLC, 773 F.3d 1050 (9th Cir. 2014) (affirming dismissal where plaintiff
10   failed to controvert evidence that officer’s training met state POST requirements); Hillbloom v.
11   Cnty. Of Fresno, 2010 WL 4481770, at *11, 34 (E.D. Cal. Nov. 1, 2010); see also Ward v. Still,
12   2012 WL 37518, *13-14 (E.D. Tenn. 2012) (“If ... police officers were certified by the POST
13   Commission, then the issue of the adequacy vel non of their training is resolved.”). Moreover,
14   the record lacks any evidence that a pattern of deficient training existed which would put the
15   City on notice that its training and policies regarding police procedures, vehicle containments,
16   or use of force were deficient. Flores, 758 F.3d at 1159. Defendants’ expert, Kenneth
17   Wallentine, concluded that all the VOU members involved in this incident were properly
18   trained in the tactical operation and performance of the vehicle containment technique.
19                    Accordingly, there was no formal or informal policy, practice or custom by the
20   City that was the moving force behind S.L.’s death and Plaintiffs’ alleged damages. Further,
21   there was no formal or informal policy, practice, custom, or procedure that constituted
22   deliberate indifference toward Plaintiffs’ rights. Thus, to the extent Plaintiff asserts Monell
23   liability on the ground that the City failed to adequately train its officers, that argument fails.
24   See City of Canton, 489 U.S. at 390-91.
25               B.   Failure to Supervise.
26                    “Usually, a failure to supervise gives rise to section 1983 liability only in
27   situations in which there is a history of widespread abuse.” Bowen v. Watkins, 669 F.2d 979,
28   988 (5th Cir.1982) (emphasis added); Santos ex rel. Santos v. City of Culver City, 228 Fed.Appx.
                                                     28

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 30 of 34



 1   655, 659 (9th Cir. 2007) (affirming the district court's grant of summary judgment on a Monell
 2   claim under the “moving force” prong because there was no evidence of a causal link
 3   between city’s policies and the officer's actions); D.T. ex rel. M.T. & K.T. v. Indep. Sch. Dist.
 4   No. 16, 894 F.2d 1176, 1180, 1192–93 (10th Cir. 1990) (holding that a school district's policy
 5   of supervising its employees was not the “moving force” behind a teacher's alleged
 6   molestation of students because there was insufficient evidence of a direct causal link
 7   between only sporadic supervision and subsequent molestations).               Here, the record
 8   demonstrates that the VOU was adequately supervised by the USMS and had direct, on-sight
 9   supervision by Sgt. Bellows and Lt. Rudd during the efforts to apprehend Pequeño.
10   Moreover, no evidence shows the City should have provided additional supervision to these
11   Officers because neither had any prior discipline for use of force. Defendants are also
12   unaware of any authority requiring officers to be constantly operating under an acting
13   supervisor while on duty. Moreover, even if such supervision were required, such purported
14   failure amounts to a single incident of officer misbehavior, which cannot establish Monell
15   liability as a matter of law. McDade v. West, 223 F.3d 1135, 1141 (9th Cir. 2000).
16               C.   Ratification.
17                    To prove ratification, Plaintiff must show the authorized policymaker
18   approved both a subordinate’s decision and the basis for it. City of St. Louis v. Praprotnik, 485
19   U.S. 112, 127 (1988). This requires a showing that the decision triggering § 1983 liability “was
20   the product of a conscious, affirmative choice to ratify the [unconstitutional] conduct in
21   question.” Haugen v. Brosseau, 351 F.3d 372, 393 (9th Cir. 2003) (internal quotation marks
22   omitted), rev'd on other grds, Brosseau v. Haugen, 543 U.S. 194 (2004). In addition, the Ninth
23   Circuit has held that merely failing to discipline individual officers accused of
24   unconstitutional conduct does not amount to ratification. Haugen, 351 F.3d at 393. Rather,
25   Plaintiff must show the City made a deliberate choice to endorse the officers’ actions and the
26   bases for them as its own policy. Gillette v. Delmore, 979 F.2d 1342, 1348 (9th Cir. 1992). Here,
27   there was no unconstitutional decision the City could ratify. The individual officers did not
28   use excessive force or otherwise violate Plaintiffs’ constitutional rights. There is also no
                                                    29

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 31 of 34



 1   evidence that the City had a policy that tolerated or ratified Defendants’ conduct. In fact, the
 2   City enacted policies to ensure discipline for out-of-policy conduct. Thus, the City did not
 3   ratify any conduct at issue in this action.
 4   VII.        SUMMARY JUDGMENT IS APPROPRIATE ON THE PLAINTIFF’S
                 STATE LAW WRONGFUL DEATH CLAIM.
 5
                     Plaintiffs’ wrongful death claim fails for the same reasons the excessive force
 6
     claim fails: the Defendants’ use of force was objectively reasonable under the circumstances.
 7
     See Marquez v. City of Phoenix, 693 F.3d 1167, 1176 (9th Cir. 2013) (holding that because
 8
     officers acted reasonably in using force, the plaintiffs’ wrongful death claim could not
 9
     succeed under Arizona law); Miller v. Clark Cnty., 340 F.3d 959, 968 n.14 (9th Cir. 2003)
10
     (affirming the district court’s judgment for the defendants on plaintiffs’ state tort claims
11
     because they fell “along with [plaintiff]’s rejected federal Fourth Amendment claim.”).
12
                     Moreover, Arizona’s justification statutes also preclude civil liability for
13
     “engaging in conduct otherwise justified” under Arizona law. See A.R.S. § 13-413. Under
14
     Arizona law, officers are immunized for using deadly force during an arrest or detention. See
15
     A.R.S. § 13-410(C); Marquez, 693 F.3d at 1176; Smith v. City of Chandler, 2014 WL 1493004, at
16
     *5 (D. Ariz. April 16, 2014) (characterizing Arizona statutes as providing “immunity” for law
17
     enforcement officers charged with negligence).
18
                     Finally, officers are statutorily protected in using deadly force against another
19
     to protect themselves or a third person. See A.R.S. § 13-406; see also A.R.S. § 13-410(C)(1),
20
     (C)(2)(a), (b). As repeatedly stated above, Dets. Baker, Pollard, and Pezzelle all knew that
21
     Pequeño was reportedly armed with a stolen handgun and used deadly force only after
22
     observing him digging around in the vehicle’s center console for an unknown, unseen object.
23
     Accordingly, the detectives reasonably believed their use of force was necessary to protect
24
     their fellow officers from Pequeño’s imminent use of deadly force. Thus, the detectives are
25
     statutorily immune from Plaintiffs’ wrongful death claims. See Marquez, 693 F.3d at 1177.
26
27
28
                                                    30

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 32 of 34



 1               A.   The City of Mesa is entitled to summary judgment on any claims for
                      negligent supervision and training.
 2
                      Plaintiffs argue that the City of Mesa (“the City”) negligently supervised and
 3
     trained the individual Defendants. Since Plaintiffs’ liability theories against the individual
 4
     Defendants fail, there can be no liability on the City. See Kuehn v. Stanley, 208 Ariz. 124, 130
 5
     (App. 2004); Mulhern v. Scottsdale, 165 Ariz. 395, 398 (App. 1990). In any event, as argued
 6
     above, the record is devoid of any evidence that the City was negligent in its supervision or
 7
     training of the individual Defendants.
 8
                      1.     There was no negligent supervision by the City.
 9
                      Under Arizona law, a claim for negligent supervision fails if the employee’s act
10
     was not foreseeable. See Pruitt v. Pavelin, 141 Ariz. 192, 202 (App. 1984). Here, the individual
11
     Defendants had never been previously disciplined for a use of force prior to this incident.
12
     [SOF ¶ 151]. Therefore, any allegedly improper act by the individual Defendants was not
13
     foreseeable by the City as a matter of law and undisputed facts. Thus, Plaintiffs’ negligent
14
     supervision claim fails.
15
                      2.     There was no negligent training by the City.
16
                      To prevail on a negligent training claim in Arizona, a plaintiff must show a
17
     defendant's training or lack thereof was negligent and that such negligent training was the
18
     proximate cause of a plaintiff's injuries. Inmon v. Crane Rental Servs., Inc., 205 Ariz. 130, 137, ¶
19
     28 (App. 2003), disapproved of on a different ground, Tarron v. Bowen Mach. & Fabricating, 225 Ariz.
20
     147 (2010). A showing of an employee's incompetence is not enough; the plaintiff must also
21
     present evidence showing what training should have been provided, and that its omission
22
     proximately caused the plaintiff's injuries. Id.; see also Guerra v. State, 234 Ariz. 482, 490 (App.
23
     2014), vacated on other grounds, 348 P.3d 423 (Ariz. 2015) (summary judgment appropriate
24
     where Plaintiff failed to make a showing that training given to DPS Officers or omitted from
25
     their training, was negligent).
26
                      Once more, the record is devoid of any evidence that the individual
27
     Defendants were negligently trained. Indeed, the record shows that the individual Defendants
28
                                                     31

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 33 of 34



 1   in fact received regular training over and beyond that of a standard officer. [See SOF ¶¶ 143-
 2   146]. Moreover, Plaintiffs provide no evidence on what training could have been provided
 3   and how its omission proximately caused S.L.’s death. Thus, Plaintiffs’ negligent training
 4   claim fails as a matter of law and undisputed facts.
 5   VIII. PLAINTIFFS’ CLAIM FOR PUNITIVE DAMAGES ALSO FAILS.
 6                   Plaintiffs are not permitted to recover punitive damages from the individual
 7   Defendants under federal law because Plaintiffs’ 42 U.S.C. § 1983 claims fail, as explained
 8   supra. Moreover, the Plaintiffs have not established that punitive damages are warranted given
 9   the facts of this case because the record is devoid of any evidence that the individual
10   Defendants’ conduct was “motivated by evil motive or intent, or when it involves reckless or
11   callous indifference to the federally protected rights of others.” Smith v. Wade, 461 U.S. 30, 56
12   (1983). Finally, Plaintiffs are similarly unable to recover punitive damages from the individual
13   Defendants under state law because they were acting within the scope of their employment.
14   See A.R.S. § 12-820.04.
15   IX.         CONCLUSION.
16                   Based on the foregoing, summary judgment is appropriate in the Mesa
17   Defendants’ favor on all of Plaintiffs’ claims in this action.
18                   DATED this 9th day of April 2021.
19                                                 JONES, SKELTON & HOCHULI, P.L.C.
20
21                                                 By /s/ Ian C. Beck
                                                      John T. Masterson
22                                                    Joseph J. Popolizio
                                                      Justin M. Ackerman
23                                                    Ian C. Beck
                                                      40 North Central Avenue, Suite 2700
24                                                    Phoenix, Arizona 85004
                                                      Attorneys for Defendants City of Mesa,
25                                                    Michael Pezzelle, James Pollard, Hoapili
                                                      Baker, Jalyn Bellows, William Jones, Brandon
26                                                    Ekren, Andrew Walag, and Donald Rudd
27
28
                                                     32

     9306276.1
     Case 2:19-cv-00852-SMB Document 306 Filed 04/09/21 Page 34 of 34



 1                               CERTIFICATE OF SERVICE
 2                I hereby certify that on this 9th day of April 2021, I caused the foregoing

 3   document to be filed electronically with the Clerk of Court through the CM/ECF System

 4   for filing; and served on counsel of record via the Court’s CM/ECF system.

 5
                  I further certify that on 9th day of April 2021, I have mailed and emailed the
 6
     forgoing documents to the following:
 7
 8   Joel B. Robbins
     Jesse M. Showalter
 9   Lauren E. Channell
     Robbins & Curtin, P.L.L.C.
10   301 East Bethany Home Rd., Suite B-100
     Phoenix, Arizona 85012
11   joel@robbinsandcurtin.com
     jesse@robbinsandcurtin.com
12   lauren@robbinsandcurtin.com
     Attorneys for Plaintiffs
13
14   John P. Torgenson
     Torgenson Law
15   333 W. Roosevelt St.
     Phoenix, Arizona 85003
16   jtorgenson@torgensonlaw.com
     Attorney for Plaintiffs
17
18
     J. Randall Jue
19   Chandler City Attorney’s Office
     P.O. Box 4008, MS602
20   Chandler, Arizona 85244-4008
     Randy.Jue@chandleraz.gov
21   Attorney for City of Chandler
     and Garrett Dever
22
23
24   /s/ Lisa Drapeau
25
26
27
28
                                                 33

     9306276.1
